 

     Exhibit  10.0

Michael Tidwell Offer Letter

 

Logo [x19043015185300.jpg]

 

 

Michael Tidwell

April 5, 2019

 

Re: Offer of Employment

 

 

Dear Michael,

 

Data I/O Corporation is pleased to make the following offer of employment to
you, contingent on our satisfactory evaluation of references and background
check.  We are offering you the position of Vice President, Marketing & Business
Development, with a start date of April 30, 2019.  This position is a named 16b
Executive Officer and reports directly to Anthony Ambrose, President & CEO.

 

Cash Compensation

 

The total cash compensation for this position is comprised of a base salary, a
bonus program, and equity. Your annual base salary is $225,000. Participation in
our Management Incentive Compensation Program (MICP) is at a rate of 50% of your
base salary at target. Goals for MICP will be a combination of corporate and
SentriX specific objectives. Future goals and measures are subject to change on
an annual basis.

 

Equity Compensation

 

Effective on the first day of the month following your first day of employment,
equity awards will be made to you pursuant to the terms of Data I/O’s 2000 Stock
Compensation Incentive Plan.

 

A signing bonus of 7,500 Restricted Stock Units is awarded, effective the first
of the month following your start date and vesting quarterly over the period of
one year. You will receive an additional grant of 50,000 Restricted Stock Units,
effective the first of the month following your start date, and vesting annually
over four years. Also, an award of 25,000 shares of non-qualified Options will
be granted to you. These options have our standard terms of: a four year
quarterly vesting period, a six year life, and will be priced at the Fair Market
Value (average of the high and low for the day) of our stock on the first of the
month following your start date.

 

Severance

 

Excluding any termination related to a change-in-control, if you are terminated
without cause, you will receive a severance equal to six months of base salary
paid out under our normal payroll practice.

 

--------------------------------------------------------------------------------

 

Benefits

 

You will be eligible for all company benefit programs.  Your life insurance
benefits are effective on your first day of employment.  Your medical, dental,
and vision benefits are effective on the first day of the month following your
date of employment.  You will have 30 days after you begin work to choose the
type of coverage you would like.  You are able to begin contributing to the 401k
plan upon hire and will be immediately eligible for the company match at 4%.

 

You will be covered by our Directors and Officers insurance coverage.  In
addition, an Executive Agreement, covering change-in-control provisions
including base salary, average MICP earned severance provisions and $20,000 of
outplacement services will be offered subject to entering into our standard
executive Non-Compete and Non-Solicitation Agreement. Change-in-Control
provisions for acceleration of equity vesting will apply to your grants as of
your first day of employment at Data I/O.

 

Your employment will be governed by Washington law and is conditional upon
execution of our standard Employment Agreement (see attached regarding
confidentiality and intellectual property) and completion of an I-9 form as well
as satisfactory completion of reference and background checks. The travel
demands of this position require you have a current U.S. Passport or other
acceptable form of travel documentation. Your signature below indicates
acceptance of this offer and that you represent that you are under no
restrictions, contractual or otherwise, which would prevent you from accepting
employment with Data I/O. While this offer does not express or imply an
employment contract between you and Data I/O for any specific period of time, we
believe that the relationship will be productive and mutually beneficial. The
terms and conditions outlined above are all of the terms and conditions of this
offer and this offer will expire on April 5, 2019.

 

Please return one copy of this letter as soon as possible. 

 

Michael, we are excited to work with you and welcome you to Data I/O. We believe
you can make significant contributions to Data I/O and look forward to you
joining us.

 

Sincerely,

 

/s/Anthony Ambrose

Anthony Ambrose

President & CEO

================================================================

 

I am accepting this position based solely on the terms and conditions of
employment described in this letter.

 

Accepted:

/s/ Michael Tidwell         
                                                                               
                5-APRIL-19                         

Michael Tidwell                               
                                                                               
Date Signed                                       

 